Citation Nr: 1133207	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The case was subsequently transferred, first to the RO in Huntington, West Virginia, and later to the RO in Columbia, South Carolina.  In April 2009 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In January 2009, the Veteran testified at a central office board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's currently diagnosed left eye optic neuropathy to in-service left eye injury or, in part, to service-connected disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, residuals of a left eye injury were incurred during the Veteran's period of active duty service or is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Veteran and his representative contend that his currently diagnosed left eye optic atrophy had its onset in service or is the result of an in-service left eye injury.  Because the claim for service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  
Considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for residuals of a left eye injury is warranted.  Initially, a November 1966 service treatment record shows the Veteran was struck in the left eye with a piece of inner tube.  At the time, his visual acuity was determined to be within normal limits, but he was to be rechecked in 24 and 48 hours and at 7 days.  There is no evidence of record that his left eye was re-checked.  Nor is there evidence of any further complaints, treatment or diagnoses of any left eye residuals during service.  

VA and private treatment records show evidence of left optic atrophy as early as 1991.  A November 2002 VA examiner's impression was status post blunt injury to the left eye, likely traumatic optic neuropathy.  Pursuant to the Board's April 2009 remand and after reviewing the Veteran's entire claims files and examining him in July 2009, a VA examiner opined that the Veteran's diagnosed optic neuropathy of the left eye with optic nerve pallor of the left eye is most likely due to traumatic optic neuropathy.  Although the VA examiner was unable to find evidence of the Veteran's prior eye trauma in the claims file and thus indicated that he could not offer an opinion without all the information, he did state that he agreed with recent physician opinions that it was a traumatic optic neuropathy.  As noted above, service treatment records do indicate left eye trauma in 1966, and there is no evidence of any subsequent left eye trauma.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  The Board finds the July 2009 VA examiner's opinion sufficient medical evidence of a link between the Veteran's in-service left eye injury and his current left eye optic neuropathy.  In any event, the examiner further links the left eye optic neuropathy to the Veteran's service-connected diabetes, opining that it is at least as likely as not that the left eye optic neuropathy is caused by diabetic changes.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for residuals of a left eye injury.



ORDER

Subject to the provisions governing the award of monetary benefits, service connection for residuals of a left eye injury is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


